Citation Nr: 1537092	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1942 to February 1946 and from October 1950 to February 1952.  The Veteran died in November 1998 and the appellant is his surviving spouse.  

 This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2008 rating decision denied reopening a claim for service connection for the cause of the Veteran's death.  The appellant did not appeal the rating decision and it is now final.
 
2.  The evidence associated with the claims file subsequent to the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.






CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied reopening a claim for service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 

2.  The criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  As the Board is granting the claim to reopen, no further discussion of the duties to notify and assist is necessary.  

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The appellant's claim for service connection the cause of the Veteran's death was previously considered and denied by the RO, most recently in a July 2008 rating decision.  The appellant was notified of that decision and of her appellate rights.  The appellant did not appeal the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence submitted since the July 2008 rating decision became final includes medical evidence showing a positive association between larynx cancer and asbestos exposure, and statements from the appellant indicating that the Veteran may have been exposed to asbestos during his active duty service. 

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence shows that the Veteran's job duties may have brought him in contact with the asbestos that was present on his ship during active duty service, and suggests that asbestos exposure can cause larynx cancer.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for the cause of the Veteran's death.
ORDER

New and material evidence having been received, the appeal to reopen service connection for the cause of the Veteran's death is granted.


REMAND

The Veteran's November 1998 death certificate lists carcinoma of the larynx as the primary cause of death and malnourishment as the secondary cause of death.  The appellant contends that larynx cancer was caused by exposure to asbestos in service, and that malnourishment was caused by a service-connected stomach condition.  

Regarding the claim of asbestos exposure, the RO determined that the Veteran had a minimal risk of asbestos exposure based on his military occupational specialty of boatswain.  Unofficial records show that two of the ships on which the Veteran served, the U.S.S. Wingfield and the U.S.S. Larson, did contain asbestos during the time in which the Veteran served.  Additionally, the appellant submitted a July 2006 statement indicating that some of the Veteran's job duties would have exposed him to asbestos onboard the ships, including maintenance work, general ship repair, sandblasting rust, and other paint operations.  

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.21 contains guidelines for the development of asbestos exposure cases.  Part (a) acknowledges that inhalation of asbestos fibers can result in certain medical conditions including cancer of the larynx.  M21-1, Part VI, para. 7.21(b) also notes that the latent period varies from 10-to-45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  

The appellant submitted a September 2011 statement from Dr. S.D., who opined that the Veteran's in-service asbestos exposure caused his larynx cancer.  However, Dr. S.D. did not explain why he believed the Veteran was directly exposed to asbestos, nor did he provide a rationale for his opinion that larynx cancer was caused by asbestos exposure.  

The appellant was provided a VA medical opinion in February 2014 regarding her claim that the Veteran's larynx cancer was caused by asbestos exposure.  The examiner did not consider the association between asbestos exposure and larynx cancer, the extended latency period between first exposure and development of disease, or the appellant's statements that the Veteran's job duties might have exposed him to the asbestos that was on the U.S.S. Wingfield and the U.S.S. Larson.  Rather, the examiner stated only that the Veteran had no diagnosis of asbestosis.  Accordingly, the opinion is not adequate and a new opinion must be obtained.

Regarding the appellant's claim that the Veteran's malnourishment was caused by his service-connected stomach condition, a November 1998 hospital note shows that the Veteran was unable to swallow his food and became increasingly weak.  The note does not provide an opinion as to whether the difficulty swallowing was caused by his larynx cancer or by his stomach condition.  

The February 2014 VA examiner was also asked to provide an opinion as to whether the Veteran's service-connected stomach condition caused or contributed to his malnourishment, which was listed as a secondary cause of death on his death certificate.  Unfortunately, the examiner instead opined that the stomach condition did not cause the Veteran's larynx cancer.  The examiner did not provide the requested opinion and therefore a new opinion is required.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA oncology opinion regarding the etiology of the Veteran's larynx cancer.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that larynx cancer had its clinical onset during service or is related to any in-service disease, event, or injury, to include any asbestos exposure during service.

The examiner is asked to consider and specifically discuss: 

a).  the evidence indicating that asbestos was present on the ship on which the Veteran served;

b).  the Veteran's job duties, including maintenance work and sandblasting, which may have brought him in contact with asbestos;

c).  the association between asbestos exposure and larynx cancer noted in the National Academies newsletter; and

d).  the extended latency period between first exposure to asbestos and development of disease.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Obtain a VA gastrointestinal conditions opinion regarding the etiology of the Veteran's malnourishment.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the difficulty swallowing and subsequent malnourishment described in the November 1998 hospital record and death certificate was caused by the Veteran's service-connected chronic duodenal ulcer with gastrectomy.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


